Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of the
24th day of September 2012 (the "Effective Date"), between PBI Bank, Inc., a
Kentucky-chartered commercial bank (the "Bank" or the "Employer"), and John R.
Davis (the "Executive"), and joined in by Porter Bancorp, Inc. (the
"Corporation") for the purposes set forth in Sections 3(d) and (e) hereof.


WITNESSETH


WHEREAS, the Bank desires to employ the Executive as its Chief Credit Officer;


WHEREAS, the Employer desires to be ensured of the Executive’s active
participation in the business of the Employer; and


WHEREAS, the Executive is willing to serve the Employer on the terms and
conditions hereinafter set forth;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employer and the
Executive hereby agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)         Base Salary.  "Base Salary" shall have the meaning set forth in
Section 3(a) hereof.


(b)         Cause. Termination of the Executive’s employment for "Cause" shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final consent
or cease-and-desist order or material breach of any provision of this Agreement.


(c)          Change in Control.  "Change in Control" shall mean a change in the
ownership of the Corporation, or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


(d)         Code.  "Code" shall mean the Internal Revenue Code of 1986, as
amended.


(e)          Date of Termination.  "Date of Termination" shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.


(f)          Disability.  "Disability" shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.


(g)         Good Reason.  Termination by the Executive of the Executive’s
employment for "Good Reason" shall mean termination by the Executive based on:
 
(i)          any material breach of this Agreement by the Employer, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) any requirement that the Executive
report to a corporate officer or employee of the Bank other than: (1) the
President and CEO of the Bank; (2) the Board of Directors; or (3) from time to
time with respect to specified matters, a director of either the Corporation or
the Bank who is designated by a majority of the full Board of Directors of the
Bank, or
 
 
 

--------------------------------------------------------------------------------

 


(ii)          any material change in the Metro Louisville, Kentucky location at
which the Executive must perform his services under this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.


(h)         Notice of Termination.  Any purported termination of the Executive’s
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written "Notice
of Termination" to the other party hereto.  For purposes of this Agreement, a
"Notice of Termination" shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the termination of the Executive’s employment for Cause, which
shall be effective immediately, and (iv) is given in the manner specified in
Section 11 hereof.


(i)           Retirement.  "Retirement" shall mean the Executive’s voluntary or
involuntary termination of employment, as applicable, upon reaching at least age
65, but shall not include an involuntary termination for Cause.


2.           Term of Employment.


(a)         The Bank hereby employs the Executive as Chief Credit Officer and
the Executive hereby accepts said employment and agrees to render such services
to the Employer on the terms and conditions set forth in this Agreement.  The
term of employment under this Agreement shall be for three years beginning on
the Effective Date. Prior to the second annual anniversary of the Effective Date
and each annual anniversary thereafter, the Board of Directors of the Bank shall
consider and review (with appropriate corporate documentation thereof, and after
taking into account all relevant factors, including the Executive’s performance
hereunder) a one-year extension of the term of this Agreement. If the Board of
Directors approves such an extension, then the term of this Agreement shall be
so extended as of the relevant annual anniversary of the Effective Date unless
the Executive gives written notice to the Employer of the Executive’s election
not to extend the term, with such written notice to be given not less than
thirty (30) days prior to any such relevant annual anniversary of the Effective
Date; provided, however, that if the Bank is deemed to be in "troubled
condition" as defined in 12 C.F.R. §§225.71 or 303.101(c) (or any successors
thereto) as of the applicable annual anniversary of the Effective Date, then the
term of this Agreement shall not be extended unless and until the Employer shall
have received all requisite regulatory approvals, non-objections or consents to
such renewal pursuant to the provisions of 12 C.F.R. Part 359.  If the Board of
Directors elects not to extend the term, it shall give written notice of such
decision to the Executive not less than thirty (30) days prior to any such
annual anniversary of the Effective Date.  If any party gives timely notice that
the term will not be extended as of any annual anniversary of the Effective
Date, then this Agreement and the rights and obligations provided herein shall
terminate at the conclusion of its remaining term, except to the extent set
forth in Section 5(d) (including the provisions referenced in such section) and
Section 7.  References herein to the term of this Agreement shall refer both to
the initial term and successive terms.


(b)         During the term of this Agreement, the Executive shall perform such
executive services for the Bank as may be consistent with his titles and from
time to time assigned to him by the Bank's President and CEO or by the Bank’s
Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 


(c)          The Executive represents and warrants that his entering into this
Agreement, and his performance of his duties as Chief Credit Officer of the
Bank, will not breach or give rise to any cause of action against the Executive,
the Corporation or the Bank under the terms of any agreements between the
Executive and any prior employer (a "Prior Agreement").  The Executive shall
comply with any surviving terms of any Prior Agreement, including terms
concerning competition, non-solicitation and confidentiality.


3.           Compensation and Benefits.


(a)          The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $235,000
per year ("Base Salary"), which may be increased from time to time in such
amounts as may be determined by the Board of Directors of the Employer and may
not be decreased without the Executive’s express written consent.  The Executive
acknowledges and agrees that no increase in the Base Salary is expected to occur
during the first two years following the Effective Date.


(b)         During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock incentive, or other plans, benefits and
privileges given to employees and executives of the Employer, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Employer.  The Employer shall not make any changes in such
plans, benefits or privileges which would adversely affect the Executive’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Employer and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Employer.  Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the salary payable to
the Executive pursuant to Section 3(a) hereof.


(c)          During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Board of Directors of the Employer, which shall in no event be
less than four weeks per annum.  The Executive shall not be entitled to receive
any additional compensation from the Employer for failure to take a vacation,
nor shall the Executive be able to accumulate unused vacation time from one year
to the next, except to the extent authorized by the Board of Directors of the
Employer.


(d)         2012 Restricted Stock Award.  On the Effective Date, the Corporation
will grant a restricted stock award to the Executive which has a grant date
value (i.e., number of shares times market value per share) equal to one-third
of the Executive’s projected total compensation to be received from the Employer
for 2012.  The Executive’s total compensation for 2012 for purposes of this
award will equal the sum of the Executive’s Base Salary to be earned in 2012 and
the grant date value of the 2012 restricted stock award.  The vesting of the
2012 restricted stock award will comply with the requirements set forth in the
rules published by the U.S. Department of the Treasury in 31 C.F.R. Part 30 (the
"TARP Regulations"), with the vesting to be accelerated in the event of the
Executive’s death or disability.  Consistent with the TARP Regulations, the
restricted stock award will also provide for accelerated vesting in the event of
a change in control as defined in 26 C.F.R. §1.409A-3(i)(5)(i), provided that no
accelerated vesting upon a change in control shall occur if at the time of the
change in control any of the following is applicable: (i) the Corporation is
still subject to its written agreement with the Federal Reserve Bank of St.
Louis dated September 21, 2011, as such agreement may be amended or replaced
from time to time, (ii) the Bank is still subject to the Consent Order issued by
the Federal Deposit Insurance Corporation on June 24, 2011, as such order may be
amended or replaced from time to time, or (iii) either the Corporation or the
Bank is deemed to be in "troubled condition" as defined in either 12 C.F.R.
§225.71 or 12 C.F.R. §303.101(c) (or any successors thereto), unless prior to or
in connection with the change in control the Employers have received all
requisite regulatory approvals, non-objections or consents to such acceleration
pursuant to the provisions of 12 C.F.R. Part 359.  The other terms of the 2012
restricted stock award (as well as the other terms of the 2013 restricted stock
award described below) shall comply with the Corporation’s Amended and Restated
2006 Stock Incentive Plan (the "2006 Plan").


(e)          2013 Restricted Stock Award.  Subject to any required regulatory
approvals, non-objections or consents, the Corporation will grant a restricted
stock award to the Executive on January 2, 2013 having a grant date value equal
to the lesser of (a) $125,000 minus the grant date value of the 2012 restricted
stock award or (b) $93,750, provided that the total number of shares subject to
the 2012 and 2013 restricted stock awards shall not exceed the maximum of
115,762 shares set forth in Section 3.1(b) of the Corporation’s 2006 Plan, as
such limit may be adjusted on or before January 2, 2013.  The vesting of the
2013 restricted stock award will be on terms similar to the vesting of the 2012
restricted stock award, except that the vesting of the 2013 award will reflect
the later grant date.
 
 
3

--------------------------------------------------------------------------------

 


(f)           Moving Expenses and Housing Allowance. If the Executive notifies
the Employer of his intent to relocate to Louisville, Kentucky within one year
of the date the Executive first began employment with the Employer, the Employer
will reimburse the Executive for his reasonable and documented moving expenses
and provide the Executive with a temporary housing allowance for up to six
months, provided that the moving expenses and housing allowance shall not exceed
$25,000 in the aggregate.
 
4.           Expenses.  The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, traveling expenses, and all reasonable
entertainment expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer.  If
such expenses are paid in the first instance by the Executive, the Employer
shall reimburse the Executive therefor.  Such reimbursement shall be paid
promptly by the Employer and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.


5.           Termination.


(a)          The Employer shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including, without limitation, termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.


(b)          In the event that (i) the Executive’s employment is terminated by
the Employer for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.


(c)          In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.


(d)          In the event that (A) the Executive’s employment is terminated by
(i) the Employer for other than Cause, Disability, Retirement or the Executive’s
death during the term of this Agreement, (ii) the Executive for Good Reason
during the term of this Agreement or (iii) subject to the last sentence of this
Section 5(d), the Employer for other than Cause, Disability, Retirement or the
Executive’s death within six months following the expiration of the term of this
Agreement in accordance with the terms of Section 2(a) hereof, and (B) the
Executive has been employed by the Employer for at least one year as of the Date
of Termination, then the Employer shall, in consideration of the Executive’s
agreements in Section 7 below and subject to the provisions of Sections 5(e),
5(f), 6, 18 and 19 hereof, if applicable, pay to the Executive a cash severance
amount equal to one (1) times the Executive’s then current annual Base Salary
(the "Severance Payment").  The Severance Payment shall be paid in a lump sum
within ten (10) business days following the later of the Date of Termination or
the expiration of the revocation period provided for in the general release to
be executed by the Executive pursuant to Section 5(e) below. The Severance
Payment shall be in lieu of, and not in addition to, any Base Salary or other
compensation or benefits that would have been paid under Sections 3(a) and 3(b)
above in the absence of a termination of employment, and the Executive shall
have no rights pursuant to this Agreement to any Base Salary or other benefits
for any period after the applicable Date of Termination.  The Executive’s right
to severance under Section 5(d)(iii) above shall be subject to the following:
(Y) the expiration of this Agreement in accordance with the terms of Section
2(a) hereof shall be for a reason other than a notice of non-renewal of the term
of this Agreement having been provided by the Executive, and (Z) as of the date
of termination of the Executive’s employment, the Bank is not deemed to be in
"troubled condition" as defined in 12 C.F.R. §§225.71 or 303.101(c) (or any
successors thereto).


(e)          The Executive’s right to receive the severance set forth in Section
5(d) above shall be conditioned upon the Executive’s execution of a general
release which releases the Bank and the Corporation and their directors,
officers and employees from any claims that the Executive may have under various
laws and regulations and the expiration of any right the Executive may have to
revoke such general release, with such revocation right not being exercised.  If
either the time period for paying the severance set forth in Section 5(d) or the
time period that the Executive has to consider the terms of the general release
(including any revocation period under such release) commences in one calendar
year and ends in the succeeding calendar year, then the severance payment set
forth in Section 5(d) above shall not be paid until the succeeding calendar
year.
 
 
4

--------------------------------------------------------------------------------

 


(f)           If prior to the Executive’s receipt of the Severance Payment set
forth in Section 5(d) above it is determined that the Executive (i) committed
any fraudulent act or omission, breach of trust or fiduciary duty, or insider
abuse with regard to the Employers that has had or is likely to have a material
adverse effect on either of the Employers, (ii) is substantially responsible for
the insolvency of, the appointment of a conservator or receiver for, or the
troubled condition, as defined by applicable regulations of the appropriate
federal banking agency, of the Employer, (iii) has materially violated any
applicable federal or state banking law or regulation that has had or is likely
to have a material adverse effect on the Employer, or (iv) has violated or
conspired to violate Sections 215, 656, 657, 1005, 1006, 1007, 1014, 1302 or
1344 of Title 18 of the United State Code, or Sections 1341 or 1343 of Title 18
affecting the Bank, then the Severance Payment shall not be provided to the
Executive.  If it is determined after the Executive receives the Severance
Payment that any of the matters set forth in clauses (i) through (iv) of this
Section 5(f) are applicable to the Executive, then the Executive shall promptly
(and in any event within ten (10) business days following written notice to the
Executive) return an amount equal to the Severance Payment to the Employer in
immediately available funds.


6.           Limitation of Benefits under Certain Circumstances.  If the payment
pursuant to Section 5(d) hereof, either alone or together with other payments
and benefits which the Executive has the right to receive from the Employer,
would constitute a "parachute payment" under Section 280G of the Code, then the
amount payable by the Employer pursuant to Section 5(d) hereof shall be reduced
by the minimum amount necessary to result in no portion of the amount payable by
the Employer under Section 5(d) being non-deductible to the Employer pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  The determination of any reduction in the amount payable
pursuant to Section 5(d) shall be based upon the opinion of independent tax
counsel selected by the Employer and paid for by the Employer.  Such counsel
shall promptly prepare the foregoing opinion, but in no event later than ten
(10) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose.  Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payment specified in
Section 5(d) below zero.


7.           Restrictive Covenants


(a)          Trade Secrets. The Executive acknowledges that he has had, and will
have, access to confidential information of the Bank and the Corporation
(including, but not limited to, current and prospective confidential know-how,
customer lists, marketing plans, business plans, financial and pricing
information, and information regarding acquisitions, mergers and/or joint
ventures) concerning the business, customers, contacts, prospects, and assets of
the Bank and the Corporation that is unique, valuable and not generally known
outside the Bank and the Corporation, and that was obtained from the Bank and
the Corporation or which was learned as a result of the performance of services
by the Executive on behalf of the Employer ("Trade Secrets"). Trade Secrets
shall not include any information that: (i) is now, or hereafter becomes,
through no act or failure to act on the part of the Executive that constitutes a
breach of this Section 7, generally known or available to the public; (ii) is
known to the Executive at the time such information was obtained from the Bank
or the Corporation; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Bank or the Corporation, who is not under any obligation of confidentiality
to the Bank or the Corporation or an Affiliate; (iv) is disclosed with the
written approval of the Bank and the Corporation; or (v) is required to be
disclosed or provided by law, court order, order of any regulatory agency having
jurisdiction or similar compulsion, including pursuant to or in connection with
any legal proceeding involving the parties hereto; provided however, that such
disclosure shall be limited to the extent so required or compelled; and provided
further, however, that if the Executive is required to disclose such
confidential information, he shall give the Employer notice of such disclosure
and cooperate in seeking suitable protections. Other than in the course of
performing services for the Employer, the Executive will not, at any time,
directly or indirectly use, divulge, furnish or make accessible to any person
any Trade Secrets, but instead will keep all Trade Secrets strictly and
absolutely confidential. The Executive will deliver promptly to the Employer, at
the termination of his employment or at any other time at the request of the
Employers, without retaining any copies, all documents and other materials in
his possession relating, directly or indirectly, to any Trade Secrets.
 
 
5

--------------------------------------------------------------------------------

 


(b)         Non-Competition. Unless the Executive’s employment is terminated in
connection with or following a Change in Control, then for a period of twelve
(12) months after termination of employment, including a termination of
employment pursuant to Section 5(d)(iii) above (the "Restricted Period"), the
Executive will not, directly or indirectly, (i) become a director, officer,
employee, principal, agent, shareholder, consultant or independent contractor of
any insured depository institution, trust company or parent holding company of
any such institution or company which has an office in any county in the
Commonwealth of Kentucky in which the Bank also maintains an
office.  Notwithstanding the foregoing, nothing in this Agreement shall prevent
the Executive from owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
voting securities of any company engaged in the banking, financial services or
other business similar to or competitive with the Bank (so long as the Executive
has no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership).


(c)          Non-Solicitation of Employees. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit, induce or hire, or attempt
to solicit, induce or hire, any current employee of the Bank or the Corporation,
or any individual who becomes an employee during the Restricted Period, to leave
his or her employment with the Bank or the Corporation or join or become
affiliated with any other business or entity, or in any way interfere with the
employment relationship between any employee and the Bank or the Corporation.


(d)         Non-Solicitation of Customers. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any customer, lender, supplier, licensee, licensor or other
business relation of the Bank or the Corporation to terminate its relationship
or contract with the Bank or the Corporation, to cease doing business with the
Bank or the Corporation, or in any way interfere with the relationship between
any such customer, lender, supplier, licensee or business relation and the Bank
or the Corporation (including making any negative or derogatory statements or
communications concerning the Bank or the Corporation or their directors,
officers or employees).


(e)          Irreparable Harm. The Executive acknowledges that: (i) the
Executive’s compliance with Section 7 of this Agreement is necessary to preserve
and protect the proprietary rights, Trade Secrets, and the goodwill of the Bank
and the Corporation as going concerns, and (ii) any failure by the Executive to
comply with the provisions of this Agreement will result in irreparable and
continuing injury for which there will be no adequate remedy at law. In the
event that the Executive fails to comply with the terms and conditions of this
Agreement, the obligations of the Employer to pay the severance benefits set
forth in Section 5 shall cease, and the Employer will be entitled, in addition
to other relief that may be proper, to all types of equitable relief (including,
but not limited to, the issuance of an injunction and/or temporary restraining
order and the recoupment of any severance previously paid) that may be necessary
to cause the Executive to comply with this Agreement, to restore to the Bank and
the Corporation their property, and to make the Employer whole.


(f)          Survival. The provisions set forth in this Section 7 shall survive
termination of this Agreement.


(g)         Scope Limitations. If the scope, period of time or area of
restriction specified in this Section 7 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction will be reduced or limited in the manner and to the extent necessary
to make the restriction reasonable, so that the restriction may be enforced in
those areas, during the period of time and in the scope that are or would be
judged to be reasonable.


8.           Mitigation; Exclusivity of Benefits.


(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.
 
 
6

--------------------------------------------------------------------------------

 


(b)         The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.


9.           Withholding.  All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


10.         Assignability.  The Corporation and the Bank may assign this
Agreement and their rights and obligations hereunder in whole, but not in part,
to any corporation, bank or other entity with or into which the Corporation or
the Bank may hereafter merge or consolidate or to which the Corporation or the
Bank may transfer all or substantially all of its respective assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank or the Corporation
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or their rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.


11.         Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


To the Bank:
Chairman of the Board
 
PBI Bank, Inc.
 
2500 Eastpoint Parkway
 
Louisville, Kentucky 40223
   
To the Corporation:
Chairman of the Board
 
Porter Bancorp, Inc.
 
2500 Eastpoint Parkway
 
Louisville, Kentucky 40223
   
To the Executive:
John R. Davis
 
At the address last appearing on
 
the personnel records of the Employers



 12.         Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Bank and the
Corporation to sign on their behalf.  No waiver by any party hereto at any time
of any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


13.         Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Kentucky.


14.         Nature of Obligations.  Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.


15.         Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


16.         Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
 
7

--------------------------------------------------------------------------------

 


17.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


18.         Regulatory Actions.  The following provisions shall be applicable to
the parties hereto or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.


(a)          If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act ("FDIA")(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.


(b)         If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.


(c)          If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.


19.         Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.


20.         Payment of Costs and Legal Fees and Reinstatement of Benefits.  In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all reasonable legal fees incurred by the Executive in resolving
such dispute or controversy, and (b) any back-pay, including Base Salary,
bonuses and any other cash compensation, fringe benefits and any compensation
and benefits due to the Executive under this Agreement.


21.         Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the rules then in effect of the district office of the American
Arbitration Association ("AAA") located nearest to the home office of the Bank,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof, except to the extent that the parties may otherwise reach
a mutual settlement of such issue.


22.         Entire Agreement.  This Agreement embodies the entire agreement
between the Bank, the Corporation and the Executive with respect to the matters
agreed to herein. All prior agreements between the Bank, the Corporation and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.


(Signature page follows)
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.



 
PORTER BANCORP, INC.
       
By:
 /s/ Maria L. Bouvette
   
Maria L. Bouvette
   
Chairman and Chief Executive Officer
             
PBI BANK, INC.
       
By:
 /s/ John T. Taylor
   
John T. Taylor
   
President and CEO
             
EXECUTIVE
       
By:
 /s/ John R. Davis
   
John R. Davis
     







9

--------------------------------------------------------------------------------

 

















































